





Exhibit 10.21
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT
1. Grant of Award. World Fuel Services Corporation, a Florida corporation (the
“Company”), has awarded to ___________ (the “Participant”), effective as of
March 31, 2016 (the “Grant Date”), a target award of _________ performance-based
restricted stock units (the “PRSUs”) corresponding to the same number of shares
(the “Shares”) of the Company’s common stock, par value US $0.01 per share (the
“Common Stock”). The PRSUs have been granted under the Company’s 2006 Omnibus
Plan, as amended and restated (the “Plan”), which is incorporated herein for all
purposes, and the grant of PRSUs shall be subject to the terms, provisions and
restrictions set forth in this Agreement and the Plan. As a condition to
entering into this Agreement, and as a condition to the issuance of any Shares
(or any other securities of the Company), the Participant agrees to be bound by
all of the terms and conditions set forth in this Agreement and in the Plan.
2.     Definitions. Capitalized terms and phrases used in this Agreement shall
have the meaning set forth below. Capitalized terms used herein and not defined
in this Agreement, shall have the meaning set forth in the Plan.
(a)     “Cause” means:
(i)     the failure by the Participant to perform, in a reasonable manner, his
or her duties as assigned by the Company or any Subsidiary (or any successor
company);
(ii)     any violation or breach by the Participant of his or her employment
agreement, consulting or other similar agreement with the Company or any
Subsidiary (or successor company), if any;
(iii)     any actual or threatened violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or any Subsidiary (or successor company);
(iv)     any violation or breach by the Participant of any Company Policy;
(v)     any act by the Participant of dishonesty or fraud that injures the
reputation or business of, or causes harm to, the Company or any Subsidiary (or
successor company);
(vi)     the conviction of, or entry of a plea of guilty or nolo contendere to,
a felony or a crime involving moral turpitude; or
(vii)     the Participant’s impeding of, interfering with, or failing to
reasonably cooperate with an investigation authorized by the Company or any
Subsidiary or Affiliate;
The good faith determination by the Committee of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder. In the event of a Change of Control, upon and during the
two (2) years following such Change in Control, clauses (i) through (v) above
will be deemed to have the term “materiality” inserted as a qualifier to each
instance of violation, breach or other misconduct by the Participant.





--------------------------------------------------------------------------------







(b)     “Committee” means the Compensation Committee of the Company.
(c)     “Determination Date” means the date as soon as reasonably practicable
following the date on which the Company’s audited financial statements with
respect to fiscal year 2018 are available, but in no event later than March 15,
2019, as determined by the Committee, on which the Committee determines whether
the Performance Goal has been achieved; provided, however, that, in the event of
a Change of Control in which the PRSUs are converted to Acquirer RSUs in
accordance with Section 3(b)(i)(B), the Determination Date shall mean December
31, 2018.
(d)     “Disability” means the inability of the Participant, due to illness,
accident or any other physical or mental incapacity, to perform his or her
employment duties for the Company and its Subsidiaries (or any successor
company) for an aggregate of one hundred eighty (180) days within any period of
twelve (12) consecutive months.
(e)     “Employment Agreement” means any employment agreement or individual
severance agreement or severance plan by and between the Company and the
Participant, as in effect on the Grant Date.
(f)     “Good Reason” means within the two (2) year period following a Change of
Control:
(i)     the assignment to the Participant of any duties inconsistent in any
material respect with the Participant’s position (including status, title and
reporting requirements), authority, duties or responsibilities or any other
action by the successor company that results in a material diminution in such
position, authority, duties or responsibilities, in each case as in effect
immediately prior to the Change of Control, excluding for this purpose any
action not taken in bad faith and which is remedied by the successor company
promptly after notice thereof given by the Participant;
(ii)     any reduction in, or failure to pay, the Participant’s base salary as
in effect immediately prior to the Change of Control, other than a reduction or
failure that is remedied by the successor company within 15 days after notice
thereof given by the Participant; or
(iii)     any failure by the successor company to provide the Participant with
bonus and equity opportunities, or employee benefits and perquisites in the
aggregate, that are not less than those provided to the Participant in the
calendar year immediately preceding the Change in Control, other than a failure
not occurring in bad faith and that is remedied by the successor company within
15 days after receipt of notice thereof given by the Participant; or
(iv)     the successor company’s requiring the Participant to be based at any
office or location that is more than 50 miles from the Participant’s principal
place of employment immediately prior to the Change of Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities, consistent with the Participant’s position.
Notwithstanding anything to the contrary contained herein, the Participant shall
not be entitled to terminate employment and be eligible to vest in the Acquirer
RSUs described in Section 3(b)(iii) of this Agreement as the result of the
occurrence


2



--------------------------------------------------------------------------------







of any event of the foregoing events unless, within 90 days following the
occurrence of such event, the Participant provides written notice to the
successor company of the occurrence of such event, which notice sets forth the
exact nature of the event and the conduct required to cure such event. The
successor company will have 30 days from the receipt of such notice (such
period, the “Cure Period”) within which to cure the circumstances giving rise to
Good Reason. If, during the Cure Period, such event is remedied, then the
Participant shall not be permitted to terminate employment and be eligible to
vest in the Acquirer RSUs described in Section 3(b)(iii) of this Agreement as a
result of such Good Reason. If, at the end of the Cure Period, the circumstances
giving rise to Good Reason have not been remedied, the Participant shall be
entitled to terminate employment as a result of such Good Reason during the 45
day period that follows the end of the Cure Period. If the Participant does not
terminate employment during such 45 day period, the Participant shall not be
permitted to terminate employment and be eligible to vest in the portion of the
Acquirer RSUs described in Section 3(b)(iii) of this Agreement as a result of
such event. For the avoidance of doubt, solely for purposes of this Agreement,
this definition of Good Reason shall supersede any definition of Good Reason in
the Participant’s Employment Agreement.
(g)     “Measurement Period” means the three (3) year period from January 1,
2016 through December 31, 2018.
(h)     “Performance Goal” means the goal set forth on Schedule A, the
achievement of which determines the number of Shares, if any, that shall be
issued pursuant to this Agreement.
(i)     “Section 409A” means Section 409A of the U.S. Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder.
(j)     “Termination Date” means the date on which the Participant is no longer
an employee of the Company or any Subsidiary.
3.     Vesting and Forfeiture of Shares. (%2) (%3)On the Determination Date, the
Company shall determine the extent to which the Performance Goal has been
achieved. Subject to the provisions of this Section 3, the delivery of Shares
with respect to the PRSUs is contingent on the attainment of the Performance
Goal and, except as otherwise set forth in this Section 3, all outstanding PRSUs
will be immediately forfeited on the Determination Date unless the Company
determines that the Performance Goal has been satisfied. Upon such determination
by the Company and subject to the provisions of the Plan and this Agreement, the
Participant shall have the right to payment of that percentage of the target
amount of PRSUs as corresponds to the level of the Performance Goal achieved.
Furthermore, except as otherwise provided in this Section 3, in order to be
entitled to payment with respect to any PRSUs, the Participant must be employed
by the Company or any Subsidiary on the Determination Date. Except as otherwise
provided in this Section 3, there shall be no proportionate or partial vesting
of the PRSUs prior to the Determination Date.
(i)     The PRSUs are intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code. The Committee retains the sole
and plenary discretion to make any adjustment permitted by Section 3.2 of the
Plan or to reduce or eliminate the number of PRSUs in accordance with the terms
of the Plan for any reason


3



--------------------------------------------------------------------------------







deemed appropriate by the Committee, even if the Performance Goal has been
attained and without regard to the Employment Agreement or any other agreement
between the Company and the Participant.
(ii)     The Participant expressly acknowledges that the terms of this Section 3
shall supersede any inconsistent provision in the Employment Agreement or any
similar agreement between the Participant and the Company or any Subsidiary.
(b)     The vesting of the PRSUs (or, if applicable, Acquirer RSUs (as defined
below)) shall be accelerated if and to the extent provided in this Section 3(b):
(i)     Change of Control. (%3)Except as otherwise determined by the Company as
set forth in Section 3(b)(i)(B) hereof, in the event that a Change of Control
occurs while the Participant is employed by the Company or any Subsidiary, the
Participant shall immediately become fully vested and nonforfeitable upon the
Change of Control in the PRSUs, with the number of Shares that will be delivered
equal to the greater of target performance and actual performance as determined
by the Committee in its reasonable discretion as of the most recent practicable
date prior to the Change of Control.
(A)     Notwithstanding Section 3(b)(i)(A) hereof, if in the event of a Change
of Control the Company determines that the successor company shall assume or
substitute the PRSUs as of the date of the Change of Control, then the vesting
of the PRSUs that are assumed or substituted shall not be so accelerated as a
result of such Change of Control; provided, however, that, if the PRSUs are so
assumed or substituted, the PRSUs shall no longer be subject to the Performance
Goal and, instead a number of PRSUs shall convert to service-based restricted
stock units as of the Change of Control based on the greater of target
performance and actual performance as determined by the Committee in its
reasonable discretion as of the most recent practicable date prior to the Change
of Control. For this purpose, the PRSUs shall be considered assumed or
substituted only if (1) the PRSUs that are assumed or substituted vest at the
times that such PRSUs would vest pursuant to this Agreement (based solely on
continued service) and (2) immediately following the Change of Control, the
PRSUs confer the right to receive for each unvested PRSU held immediately prior
to the Change of Control, the consideration (whether stock, cash or other
securities or property) received by holders of Shares in the transaction
constituting a Change of Control for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change of Control is not solely common stock of the
successor company or its parent or subsidiary, the Company may provide that the
consideration to be received upon the vesting of any PRSU will be solely common
stock of the successor company or its parent or subsidiary substantially equal
in fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change of Control. The determinations
of (1) whether the PRSUs shall be assumed or substituted in accordance with this
Section 3(b)(i)(B) or shall accelerate vesting in accordance with Section
3(b)(i)(A) hereof and (2) in the event that this Section 3(b)(i)(B) is
applicable, such substantial equality of value of consideration shall be made by
the Committee in its sole discretion and its determinations shall be conclusive
and binding. The award resulting from the assumption or substitution of the
PRSUs


4



--------------------------------------------------------------------------------







by the successor company shall, except as otherwise provided in this Section
3(b), continue to vest after the Change of Control transaction based solely on
the Participant’s continued employment with the successor company and its
affiliates through the Determination Date, and shall be referred to hereafter as
the “Acquirer RSUs”.
(ii)     Death and Disability. In the event that the Participant’s employment
with the Company and its Subsidiaries is terminated due to the Participant’s
death or Disability (A) prior to a Change of Control and on or before the
18-month anniversary of the Grant Date, the Participant shall become immediately
vested in the target number of PRSUs pro rated in accordance with Section 3(e)
hereof, (B) prior to a Change of Control and following the 18-month anniversary
of the Grant Date, the Participant shall become vested on the Determination Date
in the number of PRSUs determined by the Committee following the end of the
Measurement Period based on the extent to which the Performance Goal has been
achieved and pro rated in accordance with Section 3(e) hereof, or (C) on or
following a Change of Control, the Participant shall immediately vest upon the
Termination Date in all outstanding Acquirer RSUs. Notwithstanding the foregoing
sentence, in the event that a Change of Control occurs following the date that
the Participant’s employment is terminated due to the Participant’s death or
Disability following the 18-month anniversary of the Grant Date in accordance
with Section 3(b)(ii)(B), the number of PRSUs shall be determined by the
Committee in accordance with Section 3(b)(i) hereof and the Participant shall
immediately vest in a pro rated portion of such PRSUs determined in accordance
with Section 3(e) hereof.
(iii)     Termination without Cause or for Good Reason. (%4)In the event that
the Participant’s employment with the Company and its Subsidiaries is terminated
by the Company and its Subsidiaries: (%5) without Cause prior to the
Determination Date and prior to a Change of Control, the Participant shall
become vested on the Determination Date in the number of PRSUs determined by the
Committee following the end of the Measurement Period based on the extent to
which the Performance Goal has been achieved and pro rated in accordance with
Section 3(e) hereof, or (2) without Cause or by the Participant for Good Reason
on or following a Change of Control, the Participant shall immediately vest upon
the Termination Date in all outstanding Acquirer RSUs. Notwithstanding the
foregoing sentence, in the event that a Change of Control occurs following the
date that the Participant’s employment is terminated by the Company and its
Subsidiaries without Cause or by the Participant for Good Reason prior to the
Determination Date, the number of PRSUs shall be determined by the Committee in
accordance with Section 3(b)(i) hereof, and the Participant shall immediately
vest upon the Change of Control in a pro-rated portion of such PRSUs determined
in accordance with Section 3(e) hereof.
(A)     Notwithstanding the foregoing, the vesting set forth in Section
3(b)(iii)(A) hereof shall not occur and the PRSUs shall be forfeited if the
Participant (1) engages in conduct prior to the Determination Date that
constitutes a breach of the Participant’s covenants under the Employment
Agreement or under this Agreement with respect to unfair competition,
non-competition, non-solicitation, non-disparagement or cooperation or (2) to
the extent a release is contemplated by the Employment Agreement, fails to
execute a full general release of all claims in favor of the Company and its
affiliates as contemplated by such Employment Agreement. Nothing in this Section
3 or this Agreement shall be deemed to limit or modify the non-competition,
confidentiality or non-solicitation restrictions to which


5



--------------------------------------------------------------------------------







the Participant is already subject, which restrictions shall continue to be
separately enforceable in accordance with their terms.
(c)     Other Terminations of Employment. In the event that the Participant’s
employment with the Company and its Subsidiaries is terminated prior to the
Determination Date for any reason other than the Participant’s death or
Disability, by the Company and its Subsidiaries without Cause or by the
Participant for Good Reason, the Participant shall immediately forfeit all the
PRSUs (or, if applicable, Acquirer RSUs) on the Termination Date.
(d)     Transfers of Employment. Termination of employment with the Company (or,
if applicable, the successor company) to accept immediate re-employment with a
Subsidiary, or vice-versa, or termination of employment with a Subsidiary to
accept immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.
(e)     Pro-Ration of PRSUs. For purposes of clauses (b)(ii) and (b)(iii), the
pro-rated portion of PRSUs shall be calculated by multiplying the number of
PRSUs determined by the Committee based on the extent to which the Performance
Goal has been achieved by a fraction, the numerator of which shall be the number
of days that have elapsed between the Grant Date and the Termination Date and
the denominator of which shall be the total number of days between the Grant
Date and the Determination Date, which for this purpose shall be deemed to be
March 15, 2019, and the remaining portion of such PRSUs, if any, shall be
forfeited.
4.     Adjustment. The number of PRSUs (or, if applicable, Acquirer RSUs) are
subject to adjustment by the Committee in the event of any increase or decrease
in the number of issued Shares resulting from a subdivision or consolidation of
the Common Stock or the payment of a stock dividend on Common Stock, or any
other increase or decrease in the number of Shares effected without receipt or
payment of consideration by the Company.
5.     Settlement of Awards.
(a)     Delivery of Shares. The Company shall deliver the Shares corresponding
to the vested PRSUs (or, if applicable, Acquirer RSUs) to the Participant within
30 days following the Determination Date, but in no event later than March 15 of
the calendar year immediately following the calendar year in which the
Determination Date occurs; provided, however, that, (i) in the event of a Change
of Control pursuant to which the PRSUs accelerate vesting in accordance with
Section 3(b)(i)(A) hereof, the Company shall deliver Shares corresponding to
vested PRSUs to the Participant within 10 days following such Change of Control,
(ii) in the event of the Participant’s termination of employment (A) due to
death or Disability on or prior to the 18-month anniversary of the Grant Date or
following a Change of Control or (B) by the Company without Cause or by the
Participant for Good Reason, in either case, following a Change of Control, the
Company shall deliver the Shares corresponding to the vested Acquirer RSUs to
the Participant within 30 days following such Termination Date. Notwithstanding
any provision in this Agreement to the contrary, the PRSUs (or, if applicable,
Acquirer RSUs) shall be settled no later than March 15 of the calendar year
immediately following the year in which they are no longer subject to a
substantial risk of forfeiture (within the meaning of Treasury Regulation
Section 1.409A-1(d)).
(b)     Death of Participant. By written notice to the Company’s Secretary, the
Participant may designate a beneficiary or beneficiaries to whom any vested
PRSUs (or, if applicable, Acquirer RSUs) and the Participant’s Cash Account (as
defined below) shall be transferred upon the death of the Participant. In the
absence of such designation, or if no designated


6



--------------------------------------------------------------------------------







beneficiary survives the Participant, such vested PRSUs (or, if applicable,
Acquirer RSUs) and the Participant’s Cash Account shall be transferred to the
legal representative of the Participant’s estate. No such transfer of the PRSUs
(or, if applicable, Acquirer RSUs) shall be effective to bind the Company unless
the Company shall have been furnished with (i) written notice thereof, (ii) a
copy of the will and/or such evidence as the Company deems necessary to
establish the validity of such transfer or right to convert and (iii) an
executed agreement by the transferee, administrator, or executor (as applicable)
to (A) comply with all the terms of this Agreement that are or would have been
applicable to the Participant and (B) be bound by the acknowledgements made by
the Participant in connection with this grant.
(c)     Settlement Conditioned Upon Satisfaction of Tax Obligations.
Notwithstanding the foregoing, the Company’s obligation to deliver any
consideration pursuant to this Section 5 shall be subject to, and conditioned
upon, satisfaction of the Participant’s obligations relating to the applicable
federal, state, local and foreign withholding or other taxes pursuant to Section
9 hereof.
6.     Rights with Respect to Shares Represented by PRSUs.
(a)     No Rights as Shareholder until Delivery. Except as otherwise provided in
this Section 6, the Participant shall not have any rights, benefits or
entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant. On or after delivery of
the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive all dividends, if any, as may be declared on
the Shares from time to time.
(b)     Dividend Equivalents.
(i)     Cash Dividends. As of each date on which the Company pays a cash
dividend with respect to its Shares, the Company shall credit to a bookkeeping
account (the “Cash Account”) for the Participant an amount equal to the cash
dividend that would have been payable with respect to the Shares corresponding
to the PRSUs (or, if applicable, shares corresponding to Acquirer RSUs). Upon
the vesting of any PRSUs hereunder (or, if applicable, Acquirer RSUs), the
Participant shall vest in and have the right to receive that portion of the Cash
Account which relates to any such vested PRSUs (or, if applicable, Acquirer
RSUs). The value of the Participant’s Cash Account shall vest and be
distributable to the Participant at the same time as the Shares corresponding to
the vested PRSUs (or, if applicable, the consideration corresponding to Acquirer
RSUs) are distributed to the Participant. For the avoidance of doubt, if, on the
Determination Date, the Company determines that the Performance Goal has not
been achieved and the PRSUs are forfeited pursuant to Section 3(a)(i) hereof,
the Participant’s Cash Account will be immediately forfeited, along with the
PRSUs, on the Determination Date.
(ii)     Stock Dividends. As of each date on which the Company pays a stock
dividend with respect to its Shares, the Shares corresponding to the PRSUs shall
be increased by the stock dividend that would have been payable with respect to
the Shares that correspond to the PRSUs, and shall be subject to the same
vesting requirements as the PRSUs to which they relate and, to the extent earned
and vested, shall be distributed at the same time as the Shares corresponding to
the vested PRSUs are distributed.
7.     Transfers. The Participant may not, directly or indirectly, sell, pledge
or otherwise transfer any PRSUs or Acquirer RSUs or any rights with respect to
the Cash Account.


7



--------------------------------------------------------------------------------







8.     Registration Statement. The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “1933 Act”), to
register the Shares under the 1933 Act. The Participant acknowledges receipt of
the Prospectus prepared by the Company in connection with the Registration
Statement. Prior to conversion of the PRSUs into Shares, the Participant shall
execute and deliver to the Company such representations in writing as may be
requested by the Company in order for it to comply with the applicable
requirements of federal and state securities law.
9.     Taxes; Potential Forfeiture.
(a)     Payment of Taxes. On or prior to the date on which any Shares
corresponding to any vested PRSUs (or, if applicable, consideration
corresponding to Acquirer RSUs) are delivered or the Participant’s vested Cash
Account is paid, the Participant shall remit to the Company an amount sufficient
to satisfy any applicable federal, state, local and foreign withholding or other
taxes. No certificate for any Shares corresponding to any PRSUs (or, if
applicable, consideration corresponding to Acquirer RSUs) that have vested,
uncertificated shares or any cash attributable to the Participant’s Cash
Account, shall be delivered or paid to the Participant until the foregoing
obligation has been satisfied.
(b)     Alternative Payment Methods and Company Rights. The Company may, at its
option, permit the Participant to satisfy his or her obligations under this
Section 9, by tendering to the Company a portion of the Shares (or, if
applicable, consideration corresponding to Acquirer RSUs) that otherwise would
be delivered to the Participant pursuant to the PRSU (or, if applicable,
Acquirer RSUs). In the event that the Participant fails to satisfy his or her
obligations under this Section 9, the Participant agrees that the Company shall
have the right to satisfy such obligations on the Participant’s behalf by taking
any one or more of the following actions (such actions to be in addition to any
other remedies available to the Company): (1) withholding payment of any fees or
any other amounts payable to the Participant, (2) selling all or a portion of
the Shares underlying the PRSUs (or, if applicable, consideration underlying
Acquirer RSUs) in the open market or (3) withholding and canceling all or a
portion of the Shares corresponding to the vested PRSUs (or, if applicable,
consideration corresponding to Acquirer RSUs). Any acquisition of Shares
corresponding to PRSUs (or, if applicable, consideration corresponding to
Acquirer RSUs) by the Company as contemplated hereby is expressly approved by
the Committee as part of the approval of this Agreement.
(c)     Forfeiture for Failure to Pay Taxes. If and to the extent that (i) the
Participant fails to satisfy his or her obligations under this Section 9 and
(ii) the Company does not exercise its right to satisfy those obligations under
Section 9(b) hereof with respect to any PRSUs (or, if applicable, Acquirer RSUs)
or any portion of the vested Cash Account within 30 days after the date on which
the Shares corresponding to the vested PRSUs (or, if applicable, consideration
corresponding to Acquirer RSUs) or vested Cash Account otherwise would be
delivered pursuant to Sections 5 and 6(b) hereof, as applicable, the Participant
shall immediately forfeit any rights with respect to the portion of the PRSUs
(or, if applicable, Acquirer RSUs) or vested Cash Account to which such failure
relates.
10.     Stock Retention Policy. The Participant understands that the Committee
has adopted a policy that requires the Participant to retain ownership of
one-half (50%) of the Shares underlying the PRSUs acquired by the Participant
hereunder (net of the number of Shares that the Company determines to withhold
or that the Participant is permitted to tender, in each case, pursuant to
Section 9 hereof to satisfy applicable tax withholding requirements), for a
period of three (3) years after vesting of such PRSUs (or until the
Participant’s employment with, and services for, the


8



--------------------------------------------------------------------------------







Company and its Subsidiaries terminates, if earlier). The Participant agrees to
comply with such policy and any modifications thereof that may be adopted by the
Committee from time to time. Notwithstanding the foregoing, such policy shall
not apply following a Change of Control to any Shares acquired by the
Participant hereunder.
11.     Stock Ownership Policy. The Participant understands that the Committee
has adopted a policy that requires the Participant to own a multiple of the
Participant’s base salary, determined by leadership level, in Shares. The
Participant agrees to comply with such policy and any modifications thereof that
may be adopted by the Committee from time to time. Notwithstanding the
foregoing, such policy shall not apply following a Change of Control.
12.     No Effect on Employment. Except as otherwise provided in the
Participant’s Employment Agreement, the Participant’s employment with the
Company and any Subsidiary is on an at-will basis only. Accordingly, subject to
the terms of such Employment Agreement, nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue to be employed by the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary, which are hereby expressly reserved, to
terminate the employment of the Participant at any time for any lawful reason
whatsoever or for no reason, with or without Cause and with or without notice.
Such reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.
13.     Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Subsidiary.
14.     Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
15.     Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.
16.     Governing Law/Jurisdiction. The validity and effect of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Florida, without regard to any conflict-of-law rule or principle
that would give effect to the laws of another jurisdiction. Any dispute,
controversy or question of interpretation arising under, out of, in connection
with or in relation to this Agreement or any amendments hereof, or any breach or
default hereunder, shall be submitted to, and determined and settled by,
litigation in the state or federal courts in Miami-Dade County, Florida. Each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in Miami-Dade County, Florida. Each party
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any litigation in
Miami-Dade County, Florida.
17.     Authority. The Committee (and, upon delegation by the Committee, the
Company) shall have all discretion, power, and authority to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith. All
actions taken and all interpretations and determinations made by the Committee
(or, if applicable, the Company) in good faith shall be final and binding upon
the Participant, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member


9



--------------------------------------------------------------------------------







of the Committee (or, if applicable, officer of the Company) shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.
18.     Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
19.     Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
20.     Miscellaneous. This Agreement constitutes the entire understanding of
the parties on the subjects covered. The Participant expressly warrants that he
or she is not executing this Agreement in reliance on any promises,
representations or inducements other than those contained herein. This Agreement
and the Plan can be amended or terminated by the Company to the extent permitted
under the Plan. Amendments hereto shall be effective only if set forth in a
written statement or contract executed by a duly authorized member of the
Committee (or, if applicable, officer of the Company). The Participant shall at
any time and from time to time after the date of this Agreement, do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney, receipts, acknowledgments, acceptances and assurances as may
reasonably be required to give effect to the terms hereof, or otherwise to
satisfy and perform Participant’s obligations hereunder. This Agreement may be
executed and delivered by facsimile or other electronic signature and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
21.     Compliance with Section 409A.
(a)     It is intended that the PRSUs awarded pursuant to this Agreement and the
Cash Account be exempt from Section 409A, because it is believed that the
Agreement does not provide for a deferral of compensation and accordingly that
the Agreement does not constitute a nonqualified deferred compensation plan
within the meaning of Section 409A. If and to the extent that the Company
believes that the PRSUs (including, if applicable, the Acquirer RSUs) or rights
to the Cash Account may constitute a “nonqualified deferred compensation plan”
under Section 409A, the terms and conditions set forth in this Agreement (and/or
the provisions of the Plan applicable thereto) shall be interpreted in a manner
consistent with the applicable requirements of Section 409A, and the Company, in
its sole discretion and without the consent of the Participant, may amend this
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Company determines necessary or appropriate to comply with
applicable requirements of Section 409A.
(b)     If and to the extent required to comply with Section 409A:
(i)     Payments or delivery of Shares (or, if applicable, consideration in
respect of Acquirer RSUs) or cash in respect of the Participant’s Cash Account
under this Agreement may not be made earlier than (u) the Participant’s
“separation from service”, (v) the date the Participant becomes “disabled”, (w)
the Participant’s death, (x) a “specified time (or pursuant to a fixed
schedule)” specified in this Agreement at the date of the deferral of such
compensation or (y) a “change in the ownership or effective control” of the
corporation, or in the “ownership of a substantial portion of the assets” of the
corporation;


10



--------------------------------------------------------------------------------







(ii)     The time or schedule for any payment of the deferred compensation may
not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;
and
(iii)     If the Participant is a “specified employee”, a distribution on
account of a “separation from service” may not be made before the date which is
six (6) months after the date of the Participant’s “separation from service”
(or, if earlier, the date of the Participant’s death).
For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall be applied in such manner (and only to the extent) as
shall be necessary to comply with any requirements of Section 409A that are
applicable to this Agreement.
(c)     Notwithstanding the foregoing, the Company does not make any
representation to the Participant that any consideration awarded pursuant to
this Agreement is exempt from, or satisfies, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Participant or any beneficiary for any tax, additional tax,
interest or penalties that the Participant or any beneficiary may incur in the
event that any provision of this Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, that either is
consented to by the Participant or that the Company reasonably believes should
not result in a violation of Section 409A, is deemed to violate any of the
requirements of Section 409A.
22.     Unfunded Agreement. The rights of the Participant under this Agreement
with respect to the Company’s obligation to distribute Shares corresponding to
vested PRSUs (or, if applicable, consideration corresponding to Acquirer RSUs)
and the value of the Participant’s vested Cash Account, if any, shall be
unfunded and shall not be greater than the rights of an unsecured general
creditor of the Company.




11



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
WORLD FUEL SERVICES CORPORATION


By:                             
Name: Michael J. Kasbar
Title: Chairman and Chief Executive Officer


PARTICIPANT


Signature:                         
Name: ______________________


12



--------------------------------------------------------------------------------









SCHEDULE A




13

